C. Allen, J.
Looking at the terms of the vote of the town, in connection with the statutes providing for the determination by the town of the location of school-houses, (Pub. Sts. c. 44, §§ 2, 47,) we are of opinion that the committee were not authorized to proceed and bind the town by a purchase of laud. Authority in a committee to determine finally the location of a school-house is not to be implied, unless, in view of all the circumstances, an intention to that effect clearly appears. In the present case, no such authority was conferred in express terms; and without going so far as to hold that words authorizing a committee “to locate and construct a new high school” could not, under any circumstances, be held to imply authority to select and purchase the land, we find no such intention here. The statutes above referred to, the by-law of the town requiring estimates to be reported to the town before grants of money exceeding $500 can be made, the omission in the report of the school committee to give any separate estimate of the cost of land or to mention any contemplated sites for the school-house, the estimate of the cost of the construction of the building, which is apparently exclusive of the land, the fact that the town already owned various lots upon either of which the schoolhouse might be built, and the indefinite phraseology in which the authority of the committee is expressed, all go to negative an intention on the part of the town to confer so extensive an authority upon the committee. Bill dismissed.